Title: From John Adams to John Quincy Adams, 10 August 1817
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Aug. 10 1817

Yesterday was one of the most uniformly happy days of my whole long life. The Morning brought Us a Letter from our Friend Crafts of your Arrival; in a few hours our Neighbour Beal brought Us a Newspaper confirming it, and the Evening presented Us your Letter to your Mother of the 6th. that you were Landed “All well”.
A thousand Circumstances exalted the delight or as West used to Say upon all Occasions finished the Picture. Two Letters from Susan very pleasing, and Satisfactory of her progress with her Husband on a Visit to her Mother and Sister; a Succession of warm Showers all day: My Threshers, my Gardeners my Farmers all behaved better than Usual and all together kept me in a kind of Trance of delight the whole day.
Kiss all the dear Creatures for me, Wife, George, John and Charles. I hope to embrace them all here in a few days. God Almighty bless you all. So prays

John Adams